UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8‑K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 25, 2011 WEST COAST BANCORP (Exact name of registrant as specified in charter) Oregon (State or other jurisdiction of incorporation) 0-10997 (SEC File Number) 93-0810577 (IRS Employer Identification No.) 5335 Meadows Road, Suite 201 Lake Oswego, Oregon (Address of principal executive offices) 97035 (Zip Code) Registrant's telephone number, including area code: 684-0884 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule425 under the Securities Act (17 CFR ¨Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) -1- Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On October25, 2011, Duane C. McDougall submitted his resignation as a director of West Coast Bancorp, effective as of December31, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WEST COAST BANCORP Dated:October28, 2011 By: /s/ David C. Bouc David C. Bouc Executive Vice President, General Counsel and Corporate Secretary -2-
